11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Commitment of J.A.A.,                 * From the 35th District Court
                                              of Brown County,
                                              Trial Court No. CR26572.

No. 11-20-00142-CV                          * September 9, 2021

                                            * Memorandum Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
vacate the order of the trial court, and we remand the cause to the trial court to
reconsider the issue of Appellant’s continued commitment.